DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021, pursuant to the RCE filed 7/8/2021, has been entered.

Information Disclosure Statement
The two-page letter dated 6/4/2021 includes a list of “Commonly Owned Patents/Applications”. The letter is not a proper IDS for the following reasons:
The information disclosure statement filed 6/4/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each 
The information disclosure statement filed 6/4/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Priority
The present application was filed on 5/22/2020 as a divisional application of U.S. 16,671,022, filed 10/31/2019, which was filed as a continuation of PCT Application No. PCT/US2018/031679, filed 5/8/2018, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/503,147 and 62/502,985, each filed 5/8/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 62/503,147 and 62/502,987, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed applications (16,671,022, 62/503,147 and 62/502,987) do not disclose an apparatus “for…colorimetric quantitation” and “for selectively detecting the intensity of fluorescence light” from a fluorescent label using a light source for causing fluorescent radiation and a photodetector, as presently claimed in claim 15.
Application 62/503,147 and 62/502,987 do not describe any apparatus for fluorescence detection.
Application 16,671,022 separately discloses colorimetric and fluorescence detection embodiments, but does not describe any single apparatus for performing both of these. For further analysis, see the § 112(a) new matter rejection below. 
The prior-filed applications also do not describe “wherein the detector antibody does not link to Protein A”, as in claim 15 as currently amended. 
In addition, Application Nos. 62/503,147 and 62/502,987 also do not describe IgY (as in claims 20-22). 

Claim Objections
Claim 34 is objected to because of the following informalities:  the claim refers to enriching “the population of the antigen”, which may present confusion since the claims do not  appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 19-22, 27-28, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the reply filed 6/9/2020, the preamble of independent claim 15 was amended to recite the following limitations:
“An apparatus for the combined capture and colorimetric 
Claim 15 is also amended to refer to “localized” fluorescence light intensity, such as the recitation of “causing fluorescent radiation…localized around the immobilization moiety”. 
Claim 15 is also amended to recite “wherein the detector antibody does not link to protein A”.
Claim 34 is amended to recite an incubation platform having “at least one bulk sample container receiving position for receiving a respective bulk sample container having the sample solution therein and for maintaining the sample solution at an appropriate temperature for enriching the population of the antigen”

Applicant states that support for the amendments to claim 15 can be found throughout the specification as originally filed. However, support could not be found.
With respect to the added limitation in the preamble of colorimetric quantitation (a), although the specification as originally filed does suggest colorimetric quantitation at [0043], this is a different embodiment. Colorimetric detection involves a chromogenic substrate, namely TMB, which is a substrate of the enzyme HRP. Thus in this colorimetric embodiment, the detection moiety is horseradish peroxidase ([0041], [0043], Example 3). Colorimetric detection involves measurement of the visible region of the electromagnetic spectrum.1
The present claims however are directed to an apparatus comprising a detector antibody linked to a detection moiety that is a fluorescent label. The apparatus also includes detailed parts relating to the detection of fluorescence, such as a light source for providing illumination at a first wavelength range for causing fluorescent radiation from the detection moiety, a 
The specification also discloses other embodiments in which the detection moiety is a fluorescent label [0048].
However, support could not be found in the application as originally filed for an apparatus for performing both colorimetric and fluorescent detection, as is presently claimed. Colorimetric detection is not the same as fluorescence detection, and these two techniques would use different reagents/ labels and different instrumentation for detection.
Indeed, the specification indicates that these are different embodiments, which involve different detection moieties and different detection apparatus. In particular, the colorimetric embodiment measures color [0132] such as by using densitometry ([0128], Fig. 8), which is detection of optical density, not fluorescence. By contrast, the specification discloses that fluorescence was measured using a fluorescence microscope (Example 1).
The specification as originally filed does not describe a single apparatus capable of performing both colorimetric and fluorescence detection.

Claim 15 has also been amended to refer to “localized” fluorescence light intensity (b), reciting for example the step of “causing fluorescent radiation…localized around the immobilization moiety”. The claim also refers to a photodetector “for generating an electrical signal corresponding to the localized light intensity”. This is not an exhaustive list.
The specification as originally filed discusses “localization of the stain”, referring here to the blue/purple stain of the colorimetric TMB substrate due to the action by HRP [0037], [0130]-[0131].

Furthermore, the specification as originally filed refers to “localization of the stain around the spherical magnetic particle platform”. This is different from what is presently claimed: “localized around the immobilization moiety”, which is a magnetic particle. The specification only describes detecting localization of stain around a spherical magnetic particle platform, and not around each individual particle.

With respect to the added limitation “wherein the detector antibody does not link to protein A” (c), the specification as originally filed states that “HRP-linked chicken IgY antibodies will not bind to protein A” (published application at [0121]). 
Thus, the specification as originally filed discloses chicken IgY antibodies, which do not bind to protein A.
By contrast, the claims now encompass a large genus of antibodies that do “not link to protein A”. However, the specification as originally filed does not introduce the concept of antibodies in general that do “not link to Protein A”. This or similar language could not be found in the application as originally filed.
The claims introduce new matter in introducing this new genus. Furthermore, one skilled in the art cannot envision the identities of the members of the genus of antibodies that do not link to Protein A.
The disclosure of the single species of chicken IgY antibodies, which were known in the prior art to have the property of not binding to protein A (see, e.g., USP 35-NF 30 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training 
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
In this case, the specification only discloses a single species of antibody having the claimed property of not binding to protein A, namely, chicken IgY. However, this is an unusual case, and cannot be extrapolated to describe all antibodies that also have the property of not binding to protein A. 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of “not link[ing] to Protein A”.

An antibody might acquire the property of “not link[ing] to Protein A” in many different ways, importantly in different ways from the way in which chicken IgY comes about this property.
It was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
As noted above, the variability among the fragments encompassed by the claims is enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
The disclosure of a single species is not sufficient to reflect the variation within the genus. Unlike the unusual case of chicken IgY, the claims broadly encompass all antibodies that come by this property due to any possible way; which could be by mutation of one or more amino acids anywhere within the sequence of the antibodies. 
The specification does not disclose any partial structure or other identifying characteristics of the antibodies, which are responsible for the desired function. The specification fails to disclose, for example, the sequences of the antibodies. The specification does not identify 
In this case, the disclosure of a single species is insufficient to represent the claimed genus of antibodies having the recited functional properties. Possession of a species reading on the claimed genus does not put one in possession of any other antibodies. The common structural features that give rise to the desired functional properties are unknown.
The level of skill in the art is high. In particular, methods for making and/or screening monoclonal antibodies with desired binding properties were well known in the art at the time of the invention. At the same time, however, it was not within the skill of the art to predict whether a given antibody would bind or not to another protein. Although this could be envisioned in the case of chicken IgY, known not to bind protein A, this cannot be extrapolated to all antibodies that do not link to Protein A; particularly to those that do not link to Protein A by means other than how this happens for chicken IgY.
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. The characteristics defining the antibodies are unknown, as reciting that the antibodies (“does not link to Protein A”) only sets forth what the antibodies do and not what they are.

With respect to the amendments to claim 34 (d), Applicant points to the specification at [0061]. However, support could not be found therein for the detailed amendments to recite an incubation platform having “at least one bulk sample container receiving position for receiving a respective bulk sample container having the sample solution therein and for maintaining the 
The specification also only refers to enriching microbe, not any antigen. An antigen could for example be an isolated protein, which is not analogous to microbes which are living organisms capable of growing and dividing. One skilled in the art would not understand the disclosure relating to incubation and enrichment of microbes to apply to enrichment of any antigen. Likewise, one skilled in the art cannot envision what would be an “appropriate temperature for enriching” antigens like isolated proteins or small molecules, which unlike microbes which can grow and divide at the suggested temperature of 37 ºC, would not propagate or be enriched merely by application of a particular temperature.

Response to Arguments
Applicant's arguments filed 6/9/2021 have been have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leica Microsystems, (“Leica AF6000 E-AF7000”, 2009, retrieved from https://meyerinst.com/library/uploads/af6000e-7000-tech.pdf, pages 1-16) is cited as relevant to the fluorescence microscope apparatus used in Example 1 of the present application (see at 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699                                                                                                                                                                                            
 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See definition for Colorimetry, Britannica Online Encyclopedia, retrieved from https://www.britannica.com/print/article/126599 on 8/15/2021, 2 pages.